

PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is entered
into as of the 5th day of March, 2012, by and between 1100-1114 KINGS HIGHWAY
LLC (“1100 Kings Owner”), 2067-2073 CONEY ISLAND AVENUE LLC (“2067 Coney Owner”)
and 2091-2097 CONEY ISLAND AVENUE LLC (“2091 Coney Owner”) , having an address
c/o Wharton Realty, 500 Fifth Avenue, 54th Floor, New York, New York 10110 (1100
Kings Owner, 2067 Coney Owner and 2091 Coney Owner are collectively referred to
as "Seller"), and AMERICAN REALTY CAPITAL III, LLC, a Delaware limited liability
company authorized to transact business in the State of New York, having an
address at 405 Park Avenue, 15th Floor, New York, New York 10022 ("Purchaser"),
and, subject to Article 19, Purchaser's permitted successors and assigns.


W I T N E S S E T H:


In consideration of the mutual promises and agreements contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby mutually acknowledged, Seller and Purchaser
covenant and agree as follows:


Article I. Premises.


1.1     Premises.     Seller shall sell and convey to Purchaser, and Purchaser
shall
purchase from Seller, upon the terms, covenants and conditions hereinafter set
forth (a) all of
Seller's right, title and interest in and to the land designated as Block 6794,
Lots 74 and 78, on the Brooklyn County Tax Map (the "Land"), (b) together with
all building(s) and improvements situated on the Land (collectively, the
"Building"); (c) all right, title and interest of Seller, if any, in and to the
land lying in the bed of any street or highway in front of or adjoining the Land
to the center line thereof and to any unpaid award for any taking by
condemnation or any damage to the Land by reason of a change of grade of any
street or highway; (d) the appurtenances and all the estate and rights of Seller
in and to the Land and Building; and (e) all right, title and interest of
Seller, if any, in and to the fixtures, equipment and other personal property
attached or appurtenant to the Building, to the extent owned by Seller and not
owned by the Tenant (hereinafter defined) of the Building (collectively, the
"Premises"). The Premises are located at or known as and by the street addresses
1100-1114 Kings Highway, Brooklyn, New York (the “1100 Kings Property”),
2067-2073 Coney Island Avenue, Brooklyn, New York (the “2067 Coney Property”)
and 2091-2097 Coney Island Avenue, Brooklyn, New York (the “2091 Coney
Property”).


Article 2. Purchase Price: Acceptable Funds.


2.1     The purchase price for the Premises is THIRTY SIX MILLION SEVEN



--------------------------------------------------------------------------------



HUNDRED TWENTY SIX THOUSAND FIVE HUNDRED NINE and 00/100 DOLLARS
($36,726,509.00) (the "Purchase Price"), and is payable by Purchaser as follows:


(a)     ONE MILLION and 00/100 DOLLARS ($1,000,000.00), by wire transfer of
immediately available federal funds payable to Chicago Title Insurance Company
(Philadelphia, PA) ("Escrow Agent"), within three (3) business days following
the execution and delivery of this Agreement, as a downpayment toward the
Purchase Price (the "Downpayment"), which Downpayment shall be deemed to have
been made for the account of Seller and held and disbursed by Escrow Agent
pursuant to the further terms and conditions of this Agreement; and


(b)     The balance of the Purchase Price, in an amount equal to the difference
between the Purchase Price and the Downpayment, subject to adjustment as
provided for herein (the "Balance") on the Closing Date (as hereinafter
defined), by wire transfer of immediately available Federal funds to an account
or accounts designated by Seller (which Closing and wire transfer shall be
facilitated through the Title Company, unless otherwise agreed to in writing by
Seller and Purchaser).


Article 3.     Closing.


3.1     The closing of title to the Premises (the "Closing") shall take place at
10:00 a.m., on the date which is thirty (30) days following the expiration of
the Due Diligence Period (hereinafter defined) (the "Scheduled Closing Date").
The date on which the Closing shall occur shall be referred to herein as the
"Closing Date". Purchaser shall have the right to advance the Closing upon five
(5) business days prior written notice to Seller; provided that all conditions
precedent to both Purchaser’s and Seller’s respective obligations to proceed
with Closing under this Agreement have been satisfied (or, if there are
conditions to a party’s obligation to proceed with Closing that remain
unsatisfied, such conditions have been waived by such party).


3.2     Purchaser shall be entitled to adjourn the Scheduled Closing Date for up
to one hundred twenty (120) days, which adjournment shall be made upon written
notice given not less than five (5) business days prior to the Scheduled Closing
Date, such notice setting forth such adjourned date; provided, however, that as
a condition thereof, Purchaser shall be obligated to close title to the
Premises, in accordance with the terms and conditions of this Agreement, at
10:00 a.m. on such adjourned date, if such date shall be a business day, or if
not, on the first (1st) business day thereafter (the "Outside Closing Date").


3.3     The Closing shall be consummated in escrow through the Title Company.
Neither party shall be required to be present at the Closing, unless otherwise
agreed to by the parties. Purchaser and Seller agree to cause all documents and
deliverables required to be delivered by the parties hereunder to be delivered
to the Escrow Agent prior to the Closing Date and the Title Company shall
disburse the documents and funds on the



--------------------------------------------------------------------------------



Closing Date.


3.4     Notwithstanding anything to the contrary contained herein, if Purchaser
shall finance any portion of the Purchase Price, and if Purchaser's lender shall
so require (and if such lender will not agree to a closing facilitated through
the Title Company), the Closing shall occur, at the offices of Purchaser's
lending institution or its counsel in New York City, or in Nassau or Westchester
County. Nothing herein contained shall be deemed to create a financing
contingency or to condition Purchaser's obligations hereunder on Purchaser's
ability to obtain financing, and this shall be deemed to be an "all cash"
transaction.




Article 4.     Permitted Exceptions.
    
4.1     The Premises shall be sold and conveyed, and Purchaser shall accept
title to the Premises, subject to the following matters (collectively, the
"Permitted Exceptions"):


(a)     All covenants, easements, reservations, restrictions and agreements of
record affecting the Premises, provided same do not (i) render title to the
Premises uninsurable at regular rates without the payment of additional premium;
(ii) prohibit or interfere in any material respect with the current use of the
Premises for the purposes described in the Leases (hereinafter defined); (iii)
impose any monetary obligation on Purchaser or any successor in title; or (iv)
require the removal of any part of the Building constituting the Premises;


(b)     Any and all present and future laws, regulations, restrictions,
requirements, ordinances, resolutions and orders affecting the Premises,
including, without limitation, any laws relating to zoning, building, and the
use and occupancy of the Premises, provided same do not (i) prohibit or
interfere in any material respect with the current use of the Premises for the
purposes described in the Leases; (ii) impose any additional monetary obligation
on Purchaser or any successor in title; or (iii) require the removal of any part
of the Building constituting the Premises;


(c)     Real estate taxes, subject to adjustment at Closing, as provided for
herein;


(d)     Minor encroachments of stoops, areas, cellar steps, trim cornices,
lintels, window sills, awnings, canopies, ledges, fences, hedges, coping and
retaining walls projecting from the Premises over any street or highway or over
any adjoining property and encroachments of similar elements projecting from
adjoining property over the Premises, provided same do not render title to the
Premises uninsurable at regular rates;


(e)     Grants of licenses or easements or other rights in favor of any public
or private utility company or governmental entity for, or pertaining to,
utilities, sewers. water mains or drainage, whether or not of record, provided
same do not (i) prohibit or



--------------------------------------------------------------------------------



interfere in any material respect with the current use of the Premises for the
purposes described in the Leases; (ii) render title to the Premises uninsurable,
at regular rates; or (iii) require the removal of any part of he Building
constituting the Premises;


(f)     Any state of facts or physical condition which are set forth on the
survey of the Premises attached hereto as Exhibit D, and any state of facts
shown on an update of such survey provided they do not render title to the
Premises uninsurable, at regular rates;


(g)     Street vaults and coal chutes, if any;


(h)     Sidewalk Notices and Violations, if any (subject to Article 6 herein);


(i)     Boiler Notices and Violations, if any (subject to Article 6 herein);


(j)     Party Wall Agreements, if any;


(k)     Any other matters that would constitute Objections (as defined in
Section 5.1 hereof) and with respect to which the Title Company (hereinafter
defined) or any other title insurer licensed to do business in the State of New
York (issuing a policy through Fidelity National Title Insurance Company, First
American Title Insurance Company of New York, Old Republic National Title
Insurance Company or Stewart Title Insurance Company; the "Alternate Title
Company") will insure title to the Premises free of such Objections, at regular
rates without the payment of additional premiums;


(l)     The standard printed exceptions appearing on the title insurance
commitment issued by the Title Company;


(m)     Zoning regulations and ordinances which are not violated by the existing
structures or present use thereof and which do not render title uninsurable;


(n)     The Leases;


(o)     Rights of utility companies to lay, maintain, install and repair pipes,
lines, poles, conduits, cable boxes and related equipment on, over and under the
Premises, provided that (i) none of such rights imposes any monetary obligation
on the owner of the Premises; and (ii) same shall not prohibit or interfere in
any material respect with the current use of the Premises for the purposes
described in the Leases; and


(p)     Revocability or lack of right to maintain vaults, coal chutes,
excavations or sub-surface equipment beyond the line of the Premises.


4.2     The Permitted Exceptions shall not constitute grounds for objection by
Purchaser, and Seller shall have no obligation to remove any Permitted Exception
as a condition to Purchaser's obligation to purchase the Premises in accordance
with this Agreement.



--------------------------------------------------------------------------------





Article 5. State of Title; Objections.


5.1     Purchaser, at Purchaser's sole cost and expense, shall order a title
report for
the Premises from Chicago Title Insurance Company (the "Title Company"), within
ten (10) days after the date of this Agreement. The Title Company shall be given
instructions to provide a copy of the title report, legible copies of any
covenants, easements and other items listed as exceptions, and all searches made
in connection therewith, to the attorney for Seller. A copy of the title report,
or any subsequent update thereof, delivered to Seller's attorney shall
constitute Purchaser's notice of title defects with respect to the matters set
forth therein which are not Permitted Exceptions and which in fact or in law
render title to the Premises uninsurable in accordance with the terms and
conditions of this Agreement ("Objections").


5.2     [Intentionally Omitted]


5.3     Seller shall have no obligation to take any steps or bring any action or
proceeding or otherwise to incur any effort or expense whatsoever to eliminate
or modify any of the Objections, but the foregoing shall not permit Seller to
refuse to payoff at Closing, to the extent of the monies payable at Closing,
mortgages on the Property, of which Seller has actual knowledge, up to $250,000
of judgments and federal tax liens against Seller, Administrative Charges
(hereinafter defined) and payoff or bond mechanic's liens, other than those for
work performed at the request of Tenant for which Tenant shall be responsible
under the Leases. Seller, however, at its sole option, may attempt to eliminate
or modify all or a portion of the Objections to Purchaser's reasonable
satisfaction prior to the Closing Date or within such additional period of time
(up to sixty (60) days in the aggregate thereafter), for which Seller shall have
the right to adjourn the Closing. In the event Seller is unable, or unwilling to
attempt to eliminate or modify all of the Objections to the reasonable
satisfaction of Purchaser (other than an objection which Seller is obligated to
cure pursuant to this Agreement), Seller shall provide written notice to
Purchaser of those Objections Seller will not attempt or be able to cure
("Seller's Notice").


Thereafter, Purchaser shall have the option (as its sole and exclusive remedy)
to (x) terminate this Agreement by delivering written notice thereof to Seller
by the earlier to occur of (i) the Closing Date (as the same may be adjourned as
provided in this Agreement), or (ii) five (5) business days after Seller's
Notice, time being of the essence to the giving of Purchaser's notice or (y)
proceed to Closing without adjustment to the Purchase Price (provided, however,
that if there shall be judgments and/or federal tax liens against Seller which
exceed $250,000.00 in the aggregate, and if Purchaser shall not cancel the
Contract pursuant to the immediately preceding sentence, then at the Closing,
Purchaser shall receive a credit against the Purchase Price in the amount of
$250,000.00). If Purchaser shall duly give such termination notice, then this
Agreement shall thereupon terminate, and upon such termination, Purchaser shall
be entitled to the return of the



--------------------------------------------------------------------------------



Downpayment with all interest earned thereon, and reimbursement for the cost of
title examination and a surveyor survey update, and neither party shall have any
obligation hereunder other than the Surviving Obligations (as hereinafter
defined).


5.4     Notwithstanding anything to the contrary contained herein, at Closing,
Seller, in Seller's discretion, shall be permitted to (i) use any portion of the
Balance to remove or discharge any Objection(s) or (ii) deposit with the Title
Company monies (which may include a portion of the Purchase Price) and/or
documents sufficient to effect the issuance of title insurance in favor of
Purchaser free of any Objection(s), or with insurance against enforcement or
collection out of the Premises in favor of Purchaser and Purchaser's mortgage
lender (if any) and, subject to compliance with Title Company's requirements and
payment of applicable premiums, their respective successors and assigns. If
written request is made by Seller or Seller's attorneys not less than two (2)
days prior to the Closing, Purchaser shall, in accordance with the provisions of
Article 2 hereof, deliver separate checks, or wire funds to separate accounts,
aggregating the amount of the Balance, to facilitate the removal and discharge
of any Objection(s) and the discharge of Seller's other monetary obligations
under this Agreement or as otherwise required by Seller.


Article 6. Responsibility for Violations.


6.1     Purchaser shall acquire the Premises subject to all notes or notices of
violations of law or municipal ordinances, orders or requirements noted in or
issued by any governmental authority having jurisdiction thereof against or
affecting the Premises (the "Violations") except that Seller shall pay at or
before the Closing, any and all monetary liens, fines, fees, penalties, and
interest imposed with respect to such Violations through the Closing Date
("Administrative Charges").


6.2     Notwithstanding the foregoing or anything to the contrary contained
herein,
Seller shall not be responsible for paying any Administrative Charges, if the
same shall be the responsibility of a Tenant pursuant to the terms and
conditions of the Leases and if the applicable Tenant shall not then be in
monetary default under its Lease as of the Closing Date ("Tenant Violations").
Purchaser shall accept title to the Premises subject to any and all Tenant
Violations, without abatement of the Purchase Price by reason thereof.


Article 7.     Condition of the Premises: "As-Is".


7.1     Purchaser acknowledges that, between the date hereof and the expiration
of the Due Diligence Period, Purchaser shall inspect the Premises, and shall
become familiar with the physical condition and state of repair thereof, and all
other matters relating to the Premises, it being acknowledged by Purchaser that
Purchaser has had (or during the Due Diligence Period shall have) a sufficient
opportunity to perform all of Purchaser's due diligence with respect to the
Premises, and shall accept the Premises "as is", "where is", as of the date of
this Agreement, subject to reasonable use, wear, tear and



--------------------------------------------------------------------------------



natural deterioration between now and the Closing Date, without any reduction or
credit or abatement in the Purchase Price for any change in such condition by
reason thereof subsequent to the date of this Agreement. Except as expressly set
forth in this Agreement, no representations, warranties or agreements of any
kind whatsoever have been made by Seller in regard to the physical or operating
condition of the Premises, the condition of Seller's title thereto, freedom from
defects, latent or patent, the income or profit to be derived from the Premises,
the expenses of operation and maintenance thereof, the present or prospective
rental income therefrom, or any other matter or thing affecting or relating to
the whole or any part of the Premises, and no representation, covenant or
warranty shall survive the Closing, other than the Surviving Obligations.


7.2     Purchaser hereby acknowledges its reliance solely on its own
examination, inspection and evaluation of the Premises, and not on any
warranties or representation, whether express or implied, from Seller, except
those warranties and representations expressly made by Seller in this Agreement.
Except as expressly set forth in this Agreement to the contrary, Purchaser
releases Seller, any person, entity or party related to or affiliated with
Seller (the "Seller Related Parties") and their respective successors and
assigns from and against any and all claims which Purchaser or any person,
entity or any party related to or affiliated with Purchaser (each, a "Purchaser
Related Party") has or may have arising from or related to any matter or thing
related to or in connection with the Premises, including the documents and
information referred to herein, the Leases and the tenants named thereunder, any
construction defects, errors or omissions in the design or construction and any
environmental conditions, including, but not limited, to mold, and, except as
expressly set forth in this Agreement to the contrary, neither Purchaser nor any
Purchaser Related Party shall look to Seller, the Seller Related Parties or
their respective successors and assigns in connection with the foregoing for any
redress or relief. This release shall be given full force and effect according
to each of its express terms and provisions, including those relating to unknown
and unsuspected claims, damages and causes of action. The provisions of this
Section 7.2 shall survive the termination of this Agreement or the Closing Date
and shall not be deemed to have merged into any of the documents executed or
delivered at the Closing. To the extent required to be operative, the
disclaimers and warranties contained herein are "conspicuous" disclaimers for
purposes of any applicable law, rule, regulation or order.


Notwithstanding the foregoing, nothing contained herein shall relieve, release
or limit Seller's liability for Seller's Surviving Obligations.


Article 8. Representations and Warranties.


8.1     Seller represents and warrants to Purchaser that the following are true
and correct in all material respects as of the date hereof:


(a)     This Agreement constitutes, and each document and instrument to be
executed and delivered by Seller hereunder (collectively, the "Seller's
Documents"), when so executed and delivered, shall constitute, the legal, valid
and binding obligations of



--------------------------------------------------------------------------------



Seller, enforceable in accordance with their respective terms, covenants and
conditions.


(b)     Seller (i) is a limited liability company licensed and/or qualified to
conduct business in the State of New York; (ii) has all requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby; (iii) has full power and authority to enter into and
perform this Agreement and to enter into the documents to be executed and
delivered in accordance with the terms hereof; and (iv) has full power and
authority to consummate the transactions as contemplated herein.


(c)     Seller is not a party to any service, management, employment or other
contract ("Service Contracts") affecting the Premises, which are not terminable
on or before the Scheduled Closing Date. Seller shall (i) cause any and all
Service Contracts to be terminated as of the Closing Date; and (ii) be
responsible for any and all costs, fees and/or expenses associated with
terminating the Service Contracts prior to Closing, which obligation shall
survive the Closing.


(d)     There are no employees currently employed by Seller at the Premises, and
Seller will not enter into any negotiations or execute any contract with any
employees or a labor union between the date hereof and the Closing.


(e)     No person, firm or entity, except for the Purchaser, has any rights in,
or rights to purchase or acquire all, or any part of the Premises, including,
without limitation, a right of first refusal or option to purchase with respect
thereto.


(f)     Seller has not received written notice of any pending or threatened
condemnation or eminent domain proceedings with respect to the Premises.


(g)     Neither the entering into of this Agreement, nor the consummation of the
transactions contemplated hereunder, will constitute a violation or breach by
Seller of any contract, writ, order, judgment, or other instrument or agreement
to which Seller is a party, or to which it is subject to by which any of its
assets or properties may be affected. or of any judgment, order, writ,
injunction or decree issued against or imposed upon it, or result in a violation
of any applicable law, ordinance, rule or regulation of any governmental
authority affecting Seller. The execution, delivery and performance of this
Agreement by Seller, and the consummation of the transactions contemplated
hereby, do not require Seller to obtain any consent, authorization, or approval
which has not already been obtained.


(h)     Seller has not received any written notice which remains uncured (i)
from any applicable governmental authority of any "hazardous materials" or
"hazardous wastes", as defined, without limitation, under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 ('"CERCLA"), the
Resource Conservation and Recovery Act of 1976 ('"RCRA"), or any local law,
rule, regulation, or code relating to health or the environmental or another
applicable Federal, State or local environmental laws ('"Environmental Laws")
at, on, around or under the Premises, or



--------------------------------------------------------------------------------



migrating from the Premises, in violation of any Environmental Laws; or (ii) of
any pending actions, suits, claims and/or proceedings claiming that Seller,
Tenant or the Premises is in violation of any Environmental Laws.


(i)     A true and correct copy of the current certificate of occupancy for the
Premises is annexed hereto as Exhibit E.


(j)     Seller is not subject to any pending voluntary or involuntary
reorganization, liquidation, receivership, or other proceedings under any
federal, state or local insolvency, liquidation, reorganization or similar type
laws.


(k)     Annexed hereto as Exhibit A is a true and complete copy of those certain
leases (together with all amendments thereof and modifications thereto), made by
and between Seller, as landlord, and tenant named therein (collectively, the
“Leases”) for premises in the Building. The Leases are the sole and only leases
in effect at the Premises. Seller further represents and warrants the following:


i.
The rent set forth in the Lease is the actual rent billed by Seller, and payable
by the tenant named therein, and is true and accurate in all respects (except
for minor or immaterial discrepancies and inaccuracies).

    
ii.
The Leases are in full force and effect and have not been modified, amended or
extended. The Rent Roll attached hereto as Schedule A is true and correct.



iii.
Except as set forth in the Leases, no other or additional renewal or extension
options have been granted to the tenant therein;



iv.
Except as set forth in the Leases, the named tenant is not entitled to rental
concessions or abatements for any period subsequent to the Closing Date.



v.
Seller has completed all work which Seller, as landlord, is obligated to
complete pursuant to the terms of the Leases (“Seller's Work") and the named
tenants have not objected to, or otherwise notified Seller of any work to be
completed by the landlord pursuant to the terms of the Lease.



(l)     There are no leasing commissions which are or may become due or owing
with respect to the Leases which will not have been paid prior to Closing.
Attached hereto as Exhibit A are true and complete copies of the only brokerage
agreements in connection with the Leases, and same remain in full force and
effect and has not been amended or modified. Purchaser assumes the
responsibility to pay any commission due under such brokerage agreement in
connection with any options to extend the term of the Leases.



--------------------------------------------------------------------------------





(m)     There are no tax certiorari proceedings pending with respect to the
Premises or any part thereof.


(n)     Seller is not a Prohibited Person (as defined below). None of Seller's
investors, affiliates or brokers or other agents (if any), acting or benefiting
in any capacity in connection with this Agreement is a Prohibited Person. The
assets Seller will transfer to Purchaser under this Agreement are not the
property of, and are not beneficially owned, directly or indirectly, by a
Prohibited Person. The assets Seller will transfer to Purchaser under this
Agreement are not the proceeds of specified unlawful activity as defined by 18
U.S.C. §1956(c)(7). For purposes hereof, a "Prohibited Person" means any of the
following: (i) a person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing (effective September 24, 2001) (the "Executive Order"); (ii) a person
or entity owned or controlled by, or acting for or on behalf of any person or
entity that is listed in the Annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a person or entity that is named as a "specially
designated national" or "blocked person" on the most current list published by
the U.S. Treasury Department's Office of Foreign Assets Control ("OFAC") at its
official website, http://www.treas.gov/offices/enforcement/ofac; (iv) a person
or entity that is otherwise the target of any economic sanctions program
currently administered by OFAC; or (v) a person or entity that is affiliated
with any person or entity identified in any of clauses (i), (ii), (iii) and/or
(iv) above.


(o)     Seller is not a "foreign person" as defined in the Code Withholding
Section.


(p)    There are no security deposits other than a security deposit from DEJ
Associates, Inc. in the amount of $27,601.40. Home Décor posted a security
deposit at commencement of the lease, however, such funds have been applied to
rent by Seller. At the Closing, Seller shall be obligated to deliver to
Purchaser the DEJ Associates security deposit or a credit with respect to same
and shall credit Buyer $19,500 toward the Home Décor security deposit.




8.2     If the Leases, which have been exhibited to Purchaser or its
representatives, contain provisions that are inconsistent with the
representations set forth in Section 8.1 above, such representations and
warranties shall be deemed modified to the extent necessary to eliminate such
inconsistency and to conform such representations and warranties to the
provisions of the Leases. As a condition precedent to Purchaser's obligation to
close the purchase and sale transaction contemplated in this Agreement, Seller's
representations and warranties contained in Section 8.1 (other than (g) and (e))
must remain and be true and correct in all material respects as of the Closing
Date but shall not survive the Closing Date. In the event the representations,
warranties and covenants contained in this Agreement are not materially true and
correct, as of the Closing Date, Purchaser may, as its sole remedy, terminate
this Agreement and receive



--------------------------------------------------------------------------------



the return of the Downpayment, together with any interest earned thereon,
whereupon neither party shall have any further rights or obligations under this
Agreement, except for Surviving Obligations.


8.3     As of the date hereof, Purchaser hereby represents, warrants, covenants
and agrees as follows:


(i)     Purchaser and Purchaser Parties (as such term is hereinafter defined)
are familiar with the source of funds for the Purchase Price of the Premises and
represent that all such funds will be derived from legitimate business
activities within the United States of America and/or from loans from a banking
or financial institution chartered or organized within the United States of
America. Purchaser covenants and agrees to provide to Seller any and all
documents, certifications or other evidence, as may be requested from time to
time by Seller in its sole discretion, confirming the source of funds for the
Purchase Price (and that such funds derived from legitimate business
activities). With respect to each source of funds to be used by Purchaser to
purchase the Premises (respectively, the "Source"), at least one of the
following statements shall be accurate as of the Closing Date: (i) the Source
does not include the assets of (A) an "employee benefit plan" as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), which is subject to Title I of ERISA, or (B) a "plan" as defined in
Section 4975(a) of the Internal Revenue Code of 1986, as amended ("Code"), or
(ii) the Source includes the assets of (A) an "employee benefit plan" as defined
in Section 3(3) of ERISA or (B) a "plan" as defined in Section 4975 of the Code
(each of which has been identified to the Seller in writing pursuant to this
Section 8.3 at least ten (10) business days prior to the Closing Date), but the
use of such Source to purchase the Property will not result in a nonexempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.


(ii)     None of Purchaser, any direct or indirect interest holder in Purchaser
(collectively, the "Purchaser Parties"), or any Affiliate of Purchaser is
subject to sanctions of the United States government or in violation of any
("OFAC") or a Prohibited Person similarly designated under any Executive Orders
or OFAC.


(iii)     None of the Purchaser, the Purchaser Parties or any Affiliate of
Purchaser is listed on the SDN List maintained by the OFAC, and/or on any other
similar lists as a Prohibited Person.


(iv)     Purchaser has, and its Purchaser Parties have, required and shall
require, and has /have taken and shall take all reasonable measures to ensure
compliance with the requirement that no Purchaser Parties or Affiliates of
Purchaser is or shall, be listed on any lists be a Prohibited Person, or be in
violation of any Laws, including any OFAC Laws.


(v)     None of Purchaser, the Purchaser Parties or any Affiliate of Purchaser
is or will (i) conduct any business or engage in making or receiving any



--------------------------------------------------------------------------------



contribution of funds, goods or services to or for the benefit of any Prohibited
Person. (ii) deal in, or otherwise engage in, any transaction relating to any
property or interest in property blocked pursuant to OFAC or the Patriot Act, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in OFAC or the Patriot Act.


(vi)     Purchaser covenants and agrees to deliver to Seller any certification
or other evidence reasonably requested from time to time by Seller, confirming
Purchaser's compliance with the provisions of this Section 8.3.


(vii)     Purchaser is a duly organized limited liability company qualified to
conduct business in the State of New York; has all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby; and has full power and authority to execute and deliver and perform the
obligations set forth in this Agreement.
Purchaser has obtained all necessary corporate, partnership or other
organizational authorizations required in connection with the execution,
delivery and performance of this Agreement and the transaction contemplated
herein and has obtained the consent of all entities and parties (whether private
or governmental) necessary to bind Purchaser to this Agreement. Neither the
execution nor the delivery of this Agreement, nor the consummation of the
purchase and sale transaction contemplated hereby, nor the fulfillment of or
compliance with the terms and conditions of this Agreement conflict with or will
result in the breach of any of the terms, conditions or provisions of any
agreement or instrument to which Purchaser, or any shareholder, partner or
related entity or affiliate of Purchaser, is a party or by which Purchaser, any
shareholder, partner or related entity or affiliate of Purchaser, or any of
Purchaser's assets is bound.


(viii)     All of the foregoing representations, warranties and covenants of
Purchaser will be and remain true on and as of the Closing Date and shall
survive the Closing.




Article 9.     Closing Obligations.


9.1     At the Closing, Seller shall execute and/or deliver the following:


(i)     a bargain and sale deed without covenant against grantor's acts,
containing the covenant required by Section 13 of the New York Lien Law, and
properly executed in the form for recording so as to convey title to the
Premises required by this Agreement;


(ii)     a written agreement pursuant to which Seller shall assign to Purchaser,
and Purchaser shall assume and agree to be bound by, all obligations and
liabilities of Seller under the Leases and otherwise with respect to the Tenant
of the



--------------------------------------------------------------------------------



Premises, if any, with respect to obligations which arise from and after
Closing, such agreement to be substantially in the form of Exhibit C attached
hereto (the "Assignment and Assumption of Lease");


(iii)     subject to Section 8.2, a certificate updating the Rent Schedule and
setting forth any arrears in rents and all prepayments of rent, certified to be
true and correct by Seller;


(iv)     an original letter, in the form annexed hereto as Exhibit D, executed
by Seller or by its agent, advising the tenants of the sale of the Premises to
Purchaser and directing that rents and other payments thereafter be sent to
Purchaser or as Purchaser may direct;


(v)     To the extent they are then in Seller's possession and not posted at the
Premises, all certificates, licenses, permits, authorizations and approvals
issued for or with respect to the Premises by governmental and
quasi-governmental authorities having jurisdiction, without representation or
warranty with respect thereto;


(vi)     An assignment to Purchaser of any guarantees and warranties related to
Seller's work (as described in the Leases), together with true and complete
copies of all such guarantees and warranties;


(vii)     Subject to Section 8.2, Seller shall deliver the original Leases and
any amendments or extensions thereto to Purchaser, certified to be true and
complete by Seller;


(viii)     an original tenant estoppel for each Required Tenant listed on
Schedule B dated no earlier than forty-five (45) days prior to the Scheduled
Closing Date;


(ix)     intentionally omitted;


(x)     an affidavit of Seller pursuant to Section 1445(b)(2) of the Internal
Revenue Code of 1986, as amended, stating that Seller is not a foreign person
within the meaning of such Section, or, if Seller shall fail to deliver such an
affidavit, Purchaser shall deduct and withhold from the Balance such sum as
shall be required by law and shall remit the same to the Internal Revenue
Service;


(xi)     evidence reasonably satisfactory to the Title Company that (i)
Seller is authorized to consummate the transaction contemplated herein, and (ii)
the individual(s) executing the documents on behalf of Seller is/are authorized
to do so;


(xii)     Subject to Section 8.2, Seller shall deliver a certificate confirming
that Seller's representations and warranties set forth in Section 8.1 are true
and correct in all material respects;





--------------------------------------------------------------------------------



(xiii)     Information for 1099-S Report Filing in accordance with Section 6045
of the Code. Pursuant to Section 6045 of the Code, Purchaser's counsel is hereby
designated to be the person responsible for complying with such reporting
requirements;


(xiv)     to the extent the same are in Seller's possession, all keys to the
Premises and all access codes, if any;


(xv)     such certificates as shall be reasonably required by the Title Company
in order to omit from its title insurance policy all exceptions for judgments,
bankruptcies or other returns against persons or entities whose names are the
same as or similar to Seller's name;


(xvi)     all other documents and instruments required by this Agreement to be
executed and/or delivered by Seller at Closing; and


(xvii)     any other documents, instruments or agreements reasonably necessary
to effectuate the transactions contemplated hereunder, in accordance with the
express terms, covenants and conditions hereof.


9.2     At the Closing, Purchaser shall pay the Balance to Seller as provided in
Article 2 hereof, subject to adjustment as provided in Article II hereof.


9.3     At the Closing, Purchaser shall execute and/or deliver the following:


(i)     the real property transfer tax returns required to be executed by
Purchaser;


(ii)     the Assignment and Assumption of Lease;


(iii)     Intentionally omitted;


(iv)     all consents and resolutions required to consummate the transactions
contemplated hereby, certified to be true and complete by an authorized officer
of Purchaser;


(v)     such affidavits, agreements and instruments as shall be reasonably
required by the Title Company;


(vi)     all other documents and instruments required by this Agreement to
be delivered by Purchaser at Closing; and


(vii)     any other documents, instruments or agreements reasonably necessary to
effectuate the transactions contemplated hereunder, in accordance with the
express terms, covenants and conditions hereof.



--------------------------------------------------------------------------------



9.4     Intentionally Omitted.


9.5     (a) Promptly after the execution and delivery of this Agreement, Seller
agrees to request the confirmation that an estoppel certificate in the form of
Exhibit B attached hereto is an acceptable form by the Tenants (the "Estoppel
Form"). If Seller receives such confirmation from the tenants it shall promptly
advise the Purchaser in writing, (the “Confirmation Notice"). The parties agree
that, subject to the provisions of subparagraph (b) below, it shall be a
condition to Purchaser's obligation to close title under this Agreement that an
estoppel certificate substantially in the form of the Estoppel Form (if Seller
has delivered the Confirmation Notice), dated not earlier than forty-five (45)
days prior to the Scheduled Closing Date be delivered to Purchaser from the
Required Tenants, as defined in Schedule B below, (the "Tenant Estoppel") not
less than five (5) business days prior to the Scheduled Closing Date, with
Seller having the right to adjourn the Scheduled Closing Date for up to thirty
(30) days in order to obtain the Tenant Estoppels from the Required Tenants.
Seller agrees to use good faith efforts to obtain such estoppels from the
Tenants, provided however, Seller shall not be obligated to expend any funds in
order to do so. In the event Seller is unable to deliver Tenant Estoppels from
the Other Tenants prior to the Scheduled Closing Date, as defined in Schedule B
below, Seller shall deliver a Seller signed estoppel on the Estoppel Form. In
the event that any representation or warranty of Seller set forth in this
Agreement is confirmed in a Tenant Estoppel, such Seller's representation and
warranty shall be deemed not made by Seller. Seller's delivery of the Tenant
Estoppels from the Required Tenants shall be deemed a pre-condition to
Purchaser's obligation to close hereunder. It is hereby acknowledged and agreed
that Seller shall have no liability to Purchaser of any nature whatsoever (and
Seller shall not be responsible for any costs or damages), if any Tenant shall
fail at any time to execute and deliver the Tenant Estoppel either in the form
of the Estoppel Form or as required by the Leases.


(b)     The parties agree that the Tenant Estoppel containing de minimus
exceptions, qualifications or modifications shall be deemed to be an acceptable
estoppel certificate for purposes of this Section 9.5, provided that same shall
not have any impact on the economic terms and conditions of the Lease, the
enforceability of the Lease or the rights of Seller as landlord under the Leases
(as determined by Purchaser in Purchaser's sole but commercially reasonable
discretion)(a "Material Change"); and provided further that such Tenant Estoppel
shall not allege a default by either the landlord or tenant under the Leases. In
the event the Tenant Estoppel contains a Material Change or alleges a material
default by Seller or Tenant under the Leases (a "Material Default"), Purchaser's
sole and exclusive remedy shall be to terminate this Agreement by delivering
notice thereof in writing to Seller no later than five (5) business days after
the date of delivery to Purchaser of a Tenant Estoppel alleging a Material
Change and/or a Material Default (the "Estoppel Termination Notice"), time being
of the essence as to the giving of such notice. If Purchaser shall timely give
the Estoppel Termination Notice, then this Agreement shall terminate, and upon
such termination, Purchaser shall be entitled to the return of the Downpayment
with all interest earned thereon, and neither party shall have any



--------------------------------------------------------------------------------



obligation hereunder other than the Surviving Obligations. If Purchaser shall
not have given timely the Estoppel Termination Notice, time being of the essence
as to the giving of such notice, Purchaser shall be deemed for all purposes to
be satisfied with the form and substance of the Tenant Estoppel and shall have
no further right to object thereto or to terminate this Agreement based on the
Tenant Estoppel.


Article 10.     Transfer Taxes, Title Insurance and Other Expenses.


10.1     All New York State and New York City Real Property Transfer Taxes
payable in connection with the transfer of the Premises to Purchaser, and the
consummation of the transactions contemplated hereunder shall be paid by Seller
at the Closing.


10.2     Purchaser shall pay for the following prior to or at the Closing:


(a)     all State, City, County and municipal recording charges with respect to
the deed;


(b)     all costs and expenses in connection with Purchaser's financing (if
any), and costs for the filing of all documents necessary to complete such
financing and related documentary stamp tax and intangibles tax (as the same may
be applicable), provided, however, nothing herein contained shall be deemed to
create a financing contingency or to condition Purchaser's obligations hereunder
on Purchaser's ability to obtain financing, and this shall be deemed to be an
"all cash" transaction;


(c)    the cost of Purchaser's own survey, survey re-date, and due diligence
investigations;


(d)     at the Closing, Purchaser shall pay the premium for an owner'
s/mortgagee' s policy of title insurance for the Premises and any endorsements
thereto. The title insurance policy may be issued by the Title Company or an
Alternate Title Company.


10.3     Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.


10.4     The provisions of this Article 10 shall survive the Closing.


Article 11.     Apportionments.


11.1     The following shall be apportioned between the parties as of 11:59 P.M.
on the day immediately preceding the Closing Date:


(a)     rents, additional rents, escalation charges, insurance reimbursements
and
other tenant charges under the Leases (collectively, the "Rents"), as and when
collected;



--------------------------------------------------------------------------------





(b)     real estate taxes and assessments, if any, on the basis of the fiscal
year for which assessed (including without limitation real estate tax
reimbursement obligations with respect to the named tenants under the Leases).
Notwithstanding the foregoing, if real estate taxes shall be the responsibility
of tenant named under the Leases, and if Tenant shall not then be in monetary
default under the Leases, then the same shall not be adjusted between Seller and
Purchaser at Closing (other than reimbursement and adjustment obligations
related to payments made to or by Seller as landlord under the Leases);


(c)     water meter and frontage charges and sewer rents, if any, based upon a
final water meter reading obtained by Seller, at Seller's sole expense, dated
not more than forty five (45) days prior to the Closing Date. Any adjustments
for the period subsequent to such reading shall be made on a per diem basis
based upon the most recent average daily usage, as shown by the special water
meter reading. In the event the final water reading is not available as of the
Closing Date, the Closing shall nevertheless proceed and the parties shall
apportion the meter charges and sewer rents on the basis of the last readings
and bills received by Seller and the same shall be appropriately readjusted
after the Closing on the basis of the next subsequent bills (with Seller being
obligated to pay all such utility charges pertaining to the period prior to
Closing, and Purchaser being obligated to pay all such charges pertaining to the
period thereafter). Notwithstanding the foregoing, if water and sewer charges
shall be the responsibility of tenant named under the Leases, and if Tenant
shall not then be in monetary default under the Leases, then the same shall not
be adjusted between Seller and Purchaser at Closing.


(d)     vault taxes or charges, if any, unless same shall be the responsibility
of tenant named under the Leases;


(e)     value of fuel stored on the Premises, if any, at the price then charged
by Seller's supplier, including any taxes, based upon a reading obtained by
Seller not more than three (3) days prior to the Closing, unless same shall be
the responsibility of tenant named under the Leases; and


(f)     business improvement district charges and other governmental and
quasigovernmental taxes, fees, assessments and charges, unless same shall be the
responsibility of tenant named under the Leases (other than reimbursement and
adjustment obligations related to payments made to or by Seller as landlord
under the Leases);


11.2     Except as expressly provided to the contrary herein, all apportionments
and adjustments shall be made in accordance with the customs and practice of the
Real Estate Board of New York.


11.3     If any past due rent or additional rent shall be owing by Tenant on the
Closing Date, Purchaser and Seller agree that the first moneys received by
Purchaser



--------------------------------------------------------------------------------



from the Tenant, net of the reasonable out-of-pocket costs of collection, shall
be applied in the following order of priority: (a) first, to the month in which
the Closing occurred; (b) then, to any month or months following the month in
which the Closing occurred; (c) then, to the month immediately preceding the
month in which the Closing occurred; and (d) then, to the period prior to the
month immediately preceding the month in which the Closing occurred. All such
monies received by Purchaser for such past due rentals shall be held in trust
for Seller, and Purchaser agrees to remit forthwith to Seller the amount of such
past due rentals to which Seller is entitled, as and when so collected, together
with a reasonable accounting of the amounts collected and the collection costs.
In no event shall Seller be permitted to sue the Tenant to collect any rent
arrears. Purchaser shall use reasonable efforts (but not litigation) to collect
arrears in the payment of rent after the Closing, and Purchaser shall not
consent to the release or waiver of any arrears without the consent of Seller
(which shall not be unreasonably withheld).


11.4     Seller is hereby authorized, but is not obligated, to continue any
proceedings for reduction of the assessed valuation of the Premises that are
pending on the Closing Date and (with respect to any such proceedings for tax
years prior to the tax year in which the Closing Date shall occur) to settle or
compromise the same in Seller's sole discretion. Any settlement or compromise in
connection with such proceedings brought with respect to the tax year in which
the Closing Date shall occur shall be made by Seller in consultation with, and
with the consent of, Purchaser (which consent shall not be umeasonably withheld
or delayed). If a tax refund shall be obtained by reason of an adjustment of the
assessed valuation of the Premises attributable to a period prior to the Closing
Date, the same shall be the property of Seller (less the reasonable costs of
collection, including attorneys and accounting fees). If any such refund shall
be obtained for a period including the Closing Date, the amount of such refund
(less the cost of obtaining the same, including, without limitation, reasonable
attorneys' and accounting fees) shall be apportioned according to length of the
respective portions of such period during which each party owned the Premises
and subject to adjustment and apportionment pursuant to the Leases. If any such
refund or portion thereof to which Purchaser shall be entitled as hereinbefore
provided shall be paid to Seller, Seller shall receive the same as trust funds
for the benefit of Purchaser and shall forthwith remit the same thereto.


11.5    Purchaser shall be entitled to a credit against the Purchase Price in
the amount of $550,000 representing the $250,000 rent credit (less any amounts
credited to the tenant under the Dress Barn Lease prior to the Closing) and the
$300,000 construction allowance (less any amounts paid by Seller to the tenant
under the Dress Barn Lease prior to the Closing)The Dress Barn, Inc. is entitled
to as set forth in Sections 2E and 32 of the lease between 1100 Kings Owner and
The Dress Barn, Inc (the “Dress Barn Lease”) and Purchaser at Closing shall
assume all obligation to the tenant under the Dress Barn Lease to pay the
construction allowance. Seller shall be responsible for all leasing commissions
due any broker pursuant to or in connection with the Dress Barn Lease.


11.6     The terms, covenants and conditions of this Article 11 shall survive
the



--------------------------------------------------------------------------------



Closing.


Article 12.     Risk of Loss: Condemnation.


12.1     If, between the date of this Agreement and the Closing Date, the
Premises are damaged by fire or other casualty, the provisions of Section 5-1311
of the New York General Obligations Law, or any statute enacted in substitution
therefor or in addition thereto, shall not apply. Such provisions are hereby
waived, and the provisions of the following Section 12.2 shall apply instead.


12.2     Upon the occurrence of a casualty, condemnation or taking with respect
to the Premises, Seller shall notify Purchaser in writing of same. Until
Closing, the risk of loss or damage to all of the Premises, except as otherwise
expressly provided herein, shall be borne by Seller. In the event all or any
portion of the Premises is damaged in any casualty or condemned or taken (or
notice of any condemnation or taking is issued) so that: (a) Tenant has the
right of termination under the Leases (which is not waived by the Tenant in
writing), or (b) with respect to any casualty, if the cost to repair such
casualty would exceed $600,000.00, or (c) with respect to any condemnation, more
than five percent (5%) of the Premises is (or will be) condemned or taken, then
Purchaser may elect to terminate this Agreement by providing written notice of
such termination to Seller within ten (10) business days after Purchaser's
receipt of notice of such condemnation or taking or damage, upon which
termination of the Downpayment shall be returned to Purchaser and neither party
hereto shall have any further rights, obligations or liabilities under this
Agreement with respect to the Premises, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (or any notice thereof), if
Purchaser does not elect to cancel this Agreement as aforesaid, there shall be
no abatement of the Purchase Price and Seller shall assign to Purchaser at the
Closing the rights of Seller to the claims or awards, for the condemnation or
taking, and Purchaser shall be entitled to receive and keep all such awards.
With respect to a casualty, if Purchaser does not elect to terminate this
Agreement with respect to any such Premises as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Purchaser at the
Closing the rights of Seller to the proceeds under
Seller's insurance policies covering such Premises with respect to such damage
or destruction (or pay to Purchaser any such proceeds received prior to Closing
less an amount equal to any reasonable expenses and costs actually incurred by
Seller to collect or adjust such insurance or to secure the improvements or
initiate repairs or restoration of the Premises, and credit to Purchaser the
amount of any deductible with respect thereto, and Purchaser shall be entitled
to receive and keep any monies received from such insurance policies. Any
portion of such proceeds paid or to be paid on account of the loss of rents or
other income from the Property for the period prior the Closing Date shall be
payable to Seller.


Article 13.     Covenants of Seller.


13.1     Seller covenants and agrees that, except as otherwise provided in the



--------------------------------------------------------------------------------



Agreement, between the date of this Agreement and the Closing Date, Seller
(either itself or through an agent) shall continue to manage and operate the
Premises in substantially the same manner as Seller has heretofore managed and
operated the Premises, and to perform all of Seller's obligations as the
landlord under the Leases through the Closing Date. Seller will not enter into
any covenants, nor voluntarily create any new title encumbrances affecting the
Premises between the date hereof and the Closing which will remain in force and
effect after the Closing Date.


13.2     Purchaser shall be permitted to have reasonable access to the Premises
from time to time, between the date of this Agreement and the Closing Date,
during business hours and upon reasonable prior notice to Seller subject to the
rights of tenant named under the Leases. Such access shall be under the
supervision of Seller or Seller's real estate broker, and shall be conducted in
a manner which shall not interfere with the business operations of Tenant at the
Premises.


13.3     Seller shall not modify or amend any Service Contract or enter into any
new service contract unless the same shall be terminable by Seller prior to
Closing.


13.4     Seller shall maintain in full force and effect until the Closing the
insurance policies presently in effect or other commercially reasonable policies
of insurance affording similar levels of coverage.


13.5     No fixtures, equipment or personal property included in this sale shall
be removed from the Premises (subject to reasonable wear and tear and
obsolescence) unless the same are replaced with similar items of at least equal
quality prior to the Closing.


13.6    Seller shall cooperate with Purchaser, both prior to and after the
Closing, in connection with any and all information requests made by or on
behalf of Purchaser, which are required to complete a so-called “Section 314
audit”, including, but not limited to providing the following: (i) historical
income statement for the Premises for 2011; (ii) historical income statement for
the Premises for 2012, year to date; (iii) five (5) years of historical
occupancy and rent for each Unit (iv) back-up and supporting documents relating
to the items set forth herein (such as bills, checks, etc.); and (v) the most
current financial statement for each of the Tenants.  In addition, Seller shall
cooperate with Purchaser, both prior to and after the Closing, in connection
with any and all information requests made by or on behalf of Purchaser,
relating to the Premises, including the books and records of the Premises. The
provisions of this Section 13.6 shall survive the Closing.


Article 14.     Brokerage.


14.1     (a)     Purchaser and Seller hereby represent and warrant that they
have not hired, retained or dealt with any broker, finder, consultant, person,
firm or corporation in connection with the negotiation, execution or delivery of
this Agreement or the transactions contemplated hereunder, other than Seller’s
brokers Augenbaum Realty



--------------------------------------------------------------------------------



Corp. and Forte Capital Management (collectively, " Brokers"). Purchaser
covenants and agrees that should any claim be made against Seller for any
commission or other compensation by any broker, finder, person, firm or
corporation, other than the Brokers, based upon or alleging negotiations,
dealings or communications with Purchaser or Purchaser's representative(s) in
connection with this transaction or the Premises, Purchaser shall indemnify and
hold Seller harmless from and against any and all damages, expenses (including
attorneys' fees and disbursements) and liability arising from such claim. Seller
shall pay the commission due to the Brokers pursuant to a separate agreement
between such parties.




(b)     Seller covenants that should any claim be made against Purchaser for any
commission or other compensation by any broker, finder, person, firm or
corporation, other than Brokers, based upon or alleging negotiations, dealings
or communications with Seller or Seller's representative(s) in connection with
this transaction or the Premises, Seller shall indemnify and hold Purchaser
harmless from any and all damages, expenses (including attorneys' fees and
disbursements) and liability arising from such claim.


Article 15.     Remedies.


15.1     If Purchaser defaults in its obligation to purchase the Premises, or if
Purchaser defaults in any of its other obligations under this Agreement,
Seller's sole remedy shall be to receive and retain the Downpayment, and any
interest thereon, as liquidated damages, it being agreed that Seller's damages
in case of Purchaser's default might be difficult or impossible to ascertain,
and that the Downpayment, and the interest thereon. constitutes a fair and
reasonable amount of damages under the circumstances and is not a penalty.


15.2     If Seller defaults in its obligation to convey the Premises hereunder.
Purchaser's sole and exclusive remedy shall be either (i) to seek specific
performance of this Agreement, or (ii) to terminate this Agreement and to
receive a refund of the Downpayment (together with any interest thereon) and to
seek reimbursement for Purchaser's expenses relating to this Agreement,
including its due diligence expenses not to exceed $25,000. Purchaser shall
elect between the remedies in clauses (i) and (ii) above no later than 45 days
after Purchaser becomes aware of Seller's default, and Purchaser may not seek to
pursue both remedies simultaneously. Notwithstanding the foregoing, in the event
Seller makes the remedy of specific performance unavailable by its own willful
acts, in addition to the remedies set forth above, Purchaser may commence an
action against Seller to recover the actual damages incurred by Purchaser as a
result of Seller's actions, including, without limitation, Purchaser's
reasonable legal fees and expenses, provided that said actual damages are
verified by Purchaser to Seller. In no event shall Purchaser be entitled to
recover damages from Seller relating to Seller's default except as aforesaid.
Nothing contained herein shall preclude or prohibit Purchaser from waiving any
default or alleged breach or default by Seller and closing on the



--------------------------------------------------------------------------------



purchase of the Premises, notwithstanding such default, without any abatement of
the Purchase Price.


Article 16.     Escrow Agent.


16.1     The Downpayment shall be held, paid over and/or applied by Escrow
Agent in accordance with the following:


(a)     If this Agreement shall be terminated by Purchaser prior to the
expiration of the Due Diligence Period, then the Downpayment, and any interest
thereon, shall automatically be paid to Purchaser, without any further notice or
authorization. At the Closing, the Downpayment, and any interest thereon, shall
automatically be paid by Escrow Agent to Seller, without any further notice or
authorization.


(b)     In instances other than those described in Section 16.1(a) above, the
following shall apply: if either Seller or Purchaser (the "Requesting Party")
has a good faith belief that it is entitled to the Downpayment pursuant to the
terms of this Agreement, then the
Requesting Party may submit to Escrow Agent a written request for disbursement
of the
Downpayment, which request shall in all cases be accompanied by a good faith
written explanation as to why the Requesting Party believes it is entitled to
the Downpayment pursuant to the terms of this Agreement. The Requesting Party,
simultaneously with its submission of such written request to the Escrow Agent,
shall deliver a copy of such request and explanation to the other party (the
"Non-Requesting Party"). Moreover, within two (2) business days after Escrow
Agent's receipt of such request and explanation from the Requesting Party,
Escrow Agent shall deliver a copy of the same to the Non-Requesting Party. If,
within five (5) business days after the Non-Requesting Party's receipt of such
request and explanation from the Escrow Agent, the Non-Requesting Party fails to
dispute the entitlement of the Requesting Party to the Downpayment, then the
Escrow Agent may disburse the Downpayment to the Requesting Party. However, if,
within five (5) business days after the Non-Requesting Party's receipt of such
request and explanation from the Escrow Agent, the Non-Requesting Party notifies
Escrow Agent and the Requesting Party that (in substance) the Non-Requesting
Party disputes the entitlement of the Requesting Party to the Downpayment, then
Escrow Agent shall continue to hold the Downpayment until otherwise directed by
joint written instructions from Seller and Purchaser or a final judgment of a
court having jurisdiction. Escrow Agent, however, shall have the right at any
time to deposit the Downpayment with the clerk of any federal or state court
sitting in the City of New York. Escrow Agent shall give written notice of such
deposit to Seller and Purchaser. Upon such deposit, Escrow Agent shall be
relieved and discharged of all further obligations and responsibilities
hereunder. All notices and deliveries under this Section must be made in
accordance with Article 17 below.


(c)     The parties acknowledge that Escrow Agent (i) is acting solely as a
stakeholder at their request and for their convenience, (ii) shall not be deemed
to be the



--------------------------------------------------------------------------------



agent of either of the parties and (iii) shall not be liable to either of the
parties for any act or omission on its part unless caused by Escrow Agent's
willful misconduct or gross negligence. Seller and Purchaser shall jointly and
severally indemnify and hold Escrow Agent harmless from and against all costs,
claims and expenses, including reasonable attorneys' fees and disbursements,
incurred in connection with the performance of Escrow Agent's duties hereunder,
unless caused by Escrow Agent's willful misconduct or gross negligence. Escrow
Agent shall not be liable for any losses suffered in connection with any such
investment (except to the extent of Escrow Agent's gross negligence or willful
misconduct) and shall have no obligation to obtain the best, or otherwise seek
to maximize, the rate of interest earned on any such investment. Escrow Agent
shall be entitled to rely or act upon any notice, instrument or document
believed by Escrow Agent to be genuine and to be executed and delivered by the
proper person, and shall have no obligation to verify any statements contained
in any notice, instrument or document or the accuracy or due authorization of
the execution of any notice, instrument or document. Escrow Agent shall not be
bound by any modification to this Section 16.1 unless Escrow Agent shall have
agreed to such modification in writing. Escrow Agent is not a party to this
Agreement except to the extent of its specific responsibilities hereunder, and
does not assume or have any liability for the performance or non-performance of
Purchaser or Seller hereunder to either of them. Any fees or charges in
connection with such investment shall be paid out of the amounts held in escrow
before any other payments shall be required to be made from such amounts.


16.2     Escrow Agent has acknowledged its agreement to the foregoing provisions
of this Article 16 by signing in the place indicated on the signature page of
this Agreement.


Article 17.     Notices.


17.1     Any notice or other communication given by either party hereto to the
other relating to this Agreement (a "notice'") shall be in writing and shall be
sent by hand delivery or by recognized overnight courier service (such as
Federal Express) or by facsimile transmission (with an immediate follow up
notice bye-mail), addressed to the parties and their attorneys as follows:


If to Seller, to:




c/o Wharton Realty
500 Fifth Avenue, 54th Floor
New York, New York 10110
Attention: Mr. Jeff Sutton


With a copy to Seller's attorney:


The Law Offices of Gary I. Kahn



--------------------------------------------------------------------------------



500 Fifth Avenue, 54th Floor
New York, New York 10110
Attn: Gary I. Kahn, Esq.
Fax No. (661) 458-3970
E-Mail:     gary.kahn@gkahnlaw.com


If to Purchaser, to:


American Realty Capital III, LLC
405 Park Avenue, 15th Floor
New York, New York 10022
Attention: Michael Happel
Fax No.: (212) 421-5799
E-Mail: mhappel@arlcap.com


and to:


American Realty Capital III, LLC
405 Park Avenue, 12th Floor
New York, New York 10022
Attention: Jesse Galloway
Fax No.: (646) 861-7804
E-Mail: JGalloway@arlcap.com


If to Escrow Agent:


Chicago Title Insurance Company
Suite 1325, 1515 Market Street,
Philadelphia, PA 19102-1930
Attention: Edwin G. Ditlow
Telephone: 215-875-4184
Telecopy: 215-732-1203
E-Mail: ditlowE@ctt.com


17.2     Notices or other communications (including agreements) signed by the
attorneys for the respective parties shall be deemed binding upon the parties.
Either party may by notice to the other change the person or address for receipt
of notices. Notices sent by hand delivery or recognized overnight courier
service shall be effective when received or rejected by the recipient or the
recipient's office or firm.


Article 18.     Seller's Obligations as to Leases.


18.1     Provided this Agreement is in full force and effect between the date of
this Agreement and the Closing, Seller shall not, without Purchaser's prior
written consent (which may be granted or withheld in Purchaser's sole and
absolute discretion): (a)



--------------------------------------------------------------------------------



amend,
modify, renew or extend the Leases in any respect; or (b) terminate the Leases
except by reason of a default by the Tenant thereunder (provided, however, that
Purchaser shall not be obligated to purchase the Premises from Seller if the
Leases shall be terminated or if Tenant shall be in default thereunder).


18.2     Between the date of this Agreement and the Closing, Seller shall not
permit occupancy of, or enter into any new lease for, space which is presently
vacant or which may hereafter become vacant, without the prior written consent
of Purchaser.


18.3     It shall be a condition precedent to Purchaser's obligation to close on
the purchase of the Premises on the Closing Date that (i) the Leases shall be in
full force and effect; (ii) the tenants named under the Leases shall then be in
physical occupancy of substantially all of the Premises demised under the Leases
and shall not have moved out of the Premises, other than by reason of a
casualty, (iii) the tenants named under the Leases shall not then be in default
under the their respective lease, after written notice and beyond the expiration
of any applicable cure periods; (iv) Seller, as landlord, shall not then be in
default under the Leases, after written notice and beyond the expiration of any
applicable cure periods; and (v) the tenant named under the Leases shall not
then be subject to a bankruptcy or insolvency proceeding, and shall not have
delivered notice to Seller of its intention to file for bankruptcy.


Article 19.     Assignment.


19.1     Neither this Agreement nor any of the rights of Purchaser hereunder may
be assigned or transferred by Purchaser without Seller's prior written consent,
which may be granted or withheld in Seller's sole and absolute discretion, and
any purported assignment or encumbrance without Seller's prior written consent
shall be null and void, and shall constitute a default hereunder, which default
is not capable of being cured.


19.2     Notwithstanding the foregoing, subsequent to the expiration of the Due
Diligence Period, Purchaser may assign all of Purchaser's rights and obligations
hereunder to any wholly owned subsidiary of Purchaser or a wholly owned
subsidiary directly or indirectly of American Realty Capital New York Recovery
REIT, Inc. or American Realty Capital Trust III, Inc., or to any affiliates or
related companies of such entities, without the prior written consent of Seller;
provided, however, that Purchaser shall not be released from its obligations
hereunder by reason thereof and Purchaser notifies Seller in writing of said
assignment and delivers a fully executed assignment and assumption agreement
with respect to the matter all of same to be received by Seller at least five
(5) business days prior to the Closing. Purchaser agrees that Purchaser shall
not assign this Agreement to an unrelated third-party prior to the Closing Date
in a so-called "flip" transaction.


Article 20.     Due Diligence Period.





--------------------------------------------------------------------------------



20.1     Purchaser will have a period of thirty (30) days from and after the
date of this Agreement (the "Due Diligence Period") to conduct and complete any
required due diligence of the Premises, as reasonably determined by Purchaser.
To the extent not delivered to Purchaser prior to the date hereof, Seller shall
deliver to Purchaser, within five (5) days after the date of this Agreement,
copies of the following items more particularly described on Schedule C hereto
to the extent, if any, in Seller's Possession; as used in this Agreement, the
term "Seller's Possession" or "possession of Seller" or words of similar import
shall mean and include documents maintained in Seller's files located at the
Premises or with Seller's managing agent for the Premises. Seller's failure to
deliver to Purchaser any of the above items within the period provided shall not
result in the extension of the Due Diligence Period, and Purchaser's sole remedy
therefor shall be Purchaser's right to terminate this Agreement by delivering
written notice thereof to Seller on or prior to the expiration of the Due
Diligence Period and to receive a return of the Downpayrnent, in which event
neither party shall have any obligation hereunder except for such obligations
which are expressly stated herein to survive the Closing or the termination of
this Agreement (the "Surviving Obligations"). During the Due Diligence Period,
and subject to the rights of Tenant, Purchaser shall be permitted to enter the
Premises and inspect and evaluate the Premises, and to conduct non-invasive
studies, tests and investigations thereon, as well as (i) to review the books
and records of Seller with respect to the Premises, Seller's work (as described
in the Leases), the Leases and matters relating thereto; (ii) to inspect
Seller's work (as described in the Leases), and to consult with Seller's
architect with respect thereto (if necessary); (iii) to contact authorized
representatives of Tenant, under the direction of Seller; (iv) to review title
and a survey of the Premises; (v) to perform an engineer's inspection of the
Premises and/or a Phase I environmental site assessment. At any time prior to
the expiration of the Due Diligence Period, Purchaser may provide notice and may
cancel the Agreement for any reason or no reason and this Agreement shall be
null and void and the parties hereto shall be relieved of all further
obligations and liability under this Agreement, except for Surviving
Obligations. In such instance, Purchaser shall be entitled to a full refund of
the Downpayment (together with any interest earned thereon), immediately upon
notice to Escrow Agent (without any right for Seller to object to the release of
the Downpayment to Purchaser). Purchaser shall restore the Premises to
substantially and materially its condition existing immediately prior to
Purchaser's inspection, testing, investigation and survey thereof.


20.2     TIME SHALL BE OF THE ESSENCE with respect to Purchaser's actions
pursuant to this Article 20. In the event either Purchaser shall fail to timely
deliver written notice of its intent to cancel the Agreement pursuant to this
Article 20 prior to the expiration of the Due Diligence Period, Purchaser shall
be deemed to have waived the right to cancel this Agreement as provided in this
Article 20.


20.3     Purchaser agrees that, in making any physical or environmental
inspections of the Premises, Purchaser and all of Purchaser's agents entering
onto the Premises shall carry not less than Two Million ($2,000,000) Dollars
commercial general liability insurance with a company licensed to do business in
the state where the Premises



--------------------------------------------------------------------------------



is located insuring all activity and conduct of Purchaser and such
representatives while exercising such right of access. Seller shall be named as
additional insured on such commercial general liability policy. Purchaser
represents and warrants that it carries not less than Two Million ($2,000,000)
Dollars commercial general liability insurance with contractual liability
endorsement which insures Purchaser's indemnity obligations and will provide
Seller with written evidence of same. Purchaser shall indemnify and hold Seller
harmless from and against any actual damages to person and property that it
sustains as a result of the due diligence related activities undertaken and
performed by or on behalf of Purchaser. The foregoing will survive the Closing
or other termination of this Agreement. Purchaser shall maintain the results of
its due diligence in confidence (but shall be permitted to disclose the results
to its consultants, attorneys" investors, advisors, lenders, and assignees) and
shall make no disclosures of the conditions discovered thereby prior to Closing,
unless required by law or court order, or as permitted hereunder, and will
indemnify Seller for any losses caused by the breach of the foregoing.


20.4     Provided this Agreement is in full force and effect, between the date
hereof and the expiration of the Due Diligence Period, Seller shall not show,
market, offer, negotiate or otherwise agree to sell, ground lease, transfer or
otherwise dispose of the Premises, or any portion thereof, or any interest
therein, to any party other than Purchaser, nor shall Seller conduct
discussions, communications or correspondence with any third party with respect
to same.


Article 21.     Miscellaneous.


21.1     Seller and Purchaser each reserve the right to include this transaction
as part of one (I) or more Internal Revenue Code Section 1031 tax deferred
exchange transactions, at no out-of-pocket cost, expense or liability to the
other party hereto (other than de-minimus legal fees to review the documentation
required to effectuate such transactions), including, without limitation, one
(1) or more reverse exchange transactions. Seller and Purchaser agree to
cooperate with the other party hereto, and to execute any and all documents as
are reasonably necessary in connection therewith, provided that the closing of
the transaction for the conveyance of the Premises shall not be contingent upon,
and shall not be subject to, the completion of such exchange, nor shall such
affect the Scheduled Closing Date hereunder. Nothing set forth herein shall
require Purchaser to take title to any property other than the Premises
described herein. Seller further reserves the right, in Seller's sole discretion
prior to the Closing, to make transfers to intermediate entities and/or trusts
for the benefit of the principals of Seller or their immediate family members,
provided same shall not affect or impair Seller's ability to close this
transaction.


21.2     All understandings and agreements heretofore had between Seller and
Purchaser are merged in this Agreement, which alone completely expresses their
agreement, and this Agreement is entered into after full investigation, neither
party relying upon any statement or representation made by the other and not
embodied in this Agreement.



--------------------------------------------------------------------------------





21.3    Purchaser's acceptance of the deed to the Premises shall be deemed an
acknowledgment by Purchaser that Seller has fully complied with all of its
obligations hereunder; that Seller is discharged therefrom (or Purchaser has
waived compliance therewith); and that Seller shall have no further obligation
or liability with respect to any of the agreements, representations and/or
warranties made by Seller in this Agreement, which shall be merged with the deed
to the Premises; except for those provisions of this Agreement which expressly
provide that any obligation of Seller shall survive the Closing.


21.4     This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, successors and permitted assigns.


21.5     This Agreement does not constitute an offer to sell and shall not bind
Seller unless and until Seller elects to be bound hereby by duly executing and
delivering to Purchaser an executed original counterpart hereof.


21.6     This Agreement may only be amended, modified, altered, supplemented or,
except as otherwise expressly provided herein, terminated, by a written
instrument signed by Seller and Purchaser.


21.7     If any provision of this Agreement or the application thereof to any
party or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this
Agreement, or the application of such provision to parties or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby, and each provision shall be valid and be enforced to the
fullest extent permitted by law.


21.8     This Agreement, and the rights, obligations and relations of the
parties hereunder, shall be governed by and construed and enforced in accordance
with the laws of the State of New York without giving effect to the
conflict-of-law rules and principles of that state.


21.9     Purchaser shall not be permitted to record this Agreement and all
recordation offices are specifically instructed not to record the same. Should
Purchaser ever record or attempt to record this Contract, or a memorandum or
affidavit thereof, or any other similar document, then, notwithstanding anything
herein to the contrary, said recordation or attempt at recordation shall
constitute a default by Purchaser hereunder, and, in addition to the other
remedies provided for herein, Seller shall have the express right to terminate
this Agreement by filing a notice of said termination in the county in which the
Land is located. .


21.10     If Purchaser elects to obtain financing to purchase the Premises, and
if
Purchaser shall request, Seller agrees subsequent to the expiration of the Due
Diligence Period, to request its existing mortgage lender to assign the mortgage
(the "Existing Mortgage") to Purchaser's lender. If such assignment does occur,
Seller shall be entitled



--------------------------------------------------------------------------------



to all of the mortgage recording tax savings resulting therefrom, Purchaser
shall pay Seller at Closing, in addition to the Balance, the mortgage recording
tax savings, and Purchaser will pay Seller's lender's legal fees in connection
with such assignment. In the event Purchaser elects (in Purchaser's sole and
absolute discretion, and without any obligation to do so) to assume the Existing
Mortgage, as a condition precedent to such assumption, the guarantor of the
Existing Mortgage and any obligations thereunder must be released from the
guaranties, and Purchaser shall be responsible for all costs and expenses in
connection with such assumption; and in such event, Seller shall not be entitled
to any mortgage tax savings as set forth above. Nothing set forth in this
paragraph shall be deemed to make this transaction contingent on financing.


21.11     A facsimile, "pdf' and/or electronic copy of a signed original
counterpart of this Agreement shall be deemed sufficient to bind the parties,
and shall be deemed an original for all purposes. 1bis Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, and
all of which, when combined, shall constitute one (I) fully executed original
document.


21.12     THE PARTIES HERETO WAIVE TRIAL BY JURY IN CONNECTION
WITH ANY AND ALL MATTERS ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONSCONTEMPLATED HEREUNDER.


21.13.     IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER, THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN KINGS COUNTY
AND AGREE NOT TO RAISE ANY OBJECTION TO SUCH JURISDICTION OR TO THE LAYING OR
MAINTAINING OF THE VENUE OF ANY SUCH PROCEEDING IN SUCH COURT.


21.14     The captions in this Agreement are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Agreement or any of the provisions hereof.


21.15     Each party agrees that, except as otherwise set forth in this
Agreement or provided by law, or unless compelled by an order of a court of
competent jurisdiction, it shall keep the contents of this Agreement, and any
information related to the transactions contemplated hereunder, confidential,
unless and until the Closing Date shall occur, and each party further agrees to
refrain from participating in any publicity statement, press release or other
public notice regarding this transaction" prior to the Closing Date, without the
prior written consent of the other party hereto, unless required under
applicable law or by a court order. Notwithstanding the foregoing, the parties
hereto shall be permitted to disclose the terms and conditions of this Agreement
to their respective attorneys, accountants, financial analysts, bankers,
auditors and other similar persons who reasonably require such information, all
of whom shall be advised, in writing, of the



--------------------------------------------------------------------------------



confidential nature of this Agreement.


21.16     Time of Essence. Time is of the essence of this Agreement (other than
for Seller's rights to adjourn the Closing as expressly provided in this
Agreement). As used in this Agreement, the term "business day" means every day
other than Saturdays, Sundays, or other holidays on which banking institutions
in New York or the State in which the Property is located are closed.


21.17     Attorneys' Fees. In the event it becomes necessary for either party
hereto to file suit to enforce this Agreement or any provision contained herein,
the party prevailing in such suit shall be entitled to recover, in addition to
all other remedies or damages as provided herein, reasonable attorneys' fees
incurred in such suit.


21.18     Merger Provision. Except as otherwise expressly provided herein, any
and all rights of action of Purchaser for any breach by Seller of any
representation, warranty or covenant contained in this Agreement shall merge
with the deed and other instruments executed at Closing, shall terminate at
Closing, and shall not survive Closing.


21.19     (a)     No Personal Liability of Officers, Directors. Etc. of Seller.
Purchaser acknowledges that this Agreement is entered into by a limited
liability company as
Seller and Purchaser agrees that no shareholder or individual officer, partner,
director, trustee, asset manager, employee, member, agent or other
representative of Seller shall have any personal liability under this Agreement
or any document executed in connection with the transactions contemplated by
this Agreement.


(b)     No Personal Liability of Officers, Directors, Etc. of Purchaser. Seller
acknowledges that this Agreement is entered into by a limited liability company
as Purchaser and Seller agrees that no shareholder or individual officer,
partner, director, trustee, asset manager, employee, member, agent or other
representative of Purchaser shall have any personal liability under this
Agreement or any document executed in connection with the transactions
contemplated by this Agreement.


[remainder of the page intentionally left blank – signature page to immediately
follow]

























--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Purchaser have each duly executed this Agreement
as of the date first above written.


SELLER:


1100-1114 KINGS HIGHWAY LLC


By:    ________________________
Name: Jeff Sutton
Title: Member


2067-2073 CONEY ISLAND AVENUE LLC


By:    ________________________
Name: Jeff Sutton
Title: Member


    2091-2097 CONEY ISLAND AVENUE LLC


By:    ________________________
Name: Jeff Sutton
Title: Member




PURCHASER:


AMERICAN REALTY CAPITAL III, LLC


By:    ________________________
Michael Happel
Managing Director
Receipt of the Downpayment
is acknowledged and the undersigned
agrees to act in accordance with the
provisions of Article 16 hereof.


CHICAGO TITLE INSURANCE COMPANY




                            
By:    ________________________
Name:
Title:







--------------------------------------------------------------------------------



SCHEDULE A


RENT ROLL


1100-1114 Kings Highway, 2067-2071 Coney Island Avenue and 2091-2097 Coney
Island Avenue, Brooklyn, NY
Tenant
 
Lease Start
Lease Exp.
Current Annual Rent 
(Per Leases)
Rent Increases
Recoveries
Chase
 
4/1/2010
3/31/2025
$660,000
6% in yr 6 and 12.5% in yr 11
40% RET
Dress Barn
 
____
6/30/2022
$726,000
5.5% in yr 6
60% RET over base
Home Décor
 
10/1/2007
9/30/2017
$160,710
2% per annum
18% RET over base
Annie Sez
 
1/1/2008
12/31/2017
$426,000
9.5% bump in yr 6
100% RET and 12.5% RET
DEJ Assoc.
 
10/1/2008
9/30/2018
$400,235
6% bump in yrs 3, 5, 7, 9
100% RET over base
Total
 
 
 
$2,372,945
 
 




































































--------------------------------------------------------------------------------



SCHEDULE B


RENT ARREARS




Amount Due:            Applicable Period:




Required Tenants:
The Dress Barn, Inc.                None




JP Morgan Chase Bank, N.A.            None


Big M, Inc.                    None


Other Tenants:


DEJ Associates, Inc.                 None


Home Décor on Coney Island Avenue Ltd.    None



















































--------------------------------------------------------------------------------



SCHEDULE C


DUE DILIGENCE MATERIALS
1. A copy of all surveys and site plans of the Property, including, without
limitation, any as-built surveys obtained or delivered to tenants of the
Property in connection with their construction.
2. A copy of all architectural plans and specifications and construction
drawings for improvements located on the Property, together with a written
authorization allowing Purchaser to discuss same, and application to obtain the
CO by the tenant under the Leases, with Seller's architect, engineer and/or
contractor.
3. A copy of Seller's title insurance commitments and policies relating to the
Property.
4. A copy of the zoning reports for the Property and of all governmental permits
and approvals, if any, obtained by Seller or in Seller's possession
5. A copy of all environmental, engineering and physical condition reports for
the Property, together with a written authorization allowing Purchaser to
discuss same with Seller's engineer.
6. Operating budget of the Property for 2012.
7. The operating statements of the Property for the twenty-four (24) month
period immediately preceding the Agreement effective date or such shorter period
from the commencement of rent under the Leases.
8. Rent payment history for 2011 as well as a current arrearages report.
9. Copies of the Property's real estate tax bills for the current and prior
three (3) tax years.
10. All service contracts and insurance policies which affect the Property, if
any.
11. A copy of all warranties relating to the improvements constructed on each
Property, including without limitation any structural slab or roof warranties.
12. A written inventory of all items of personal property to be conveyed to
Purchaser, if any.
13. A copy of the executed lease for the Property and any amendment (including
the Rent Commencement Agreement, if any).
14. A copy of Seller's existing mortgage, promissory note, guaranty and any
related loan documents affecting the Premises.
15. Monthly historical operating statements for 2011 and YTD 2012.





--------------------------------------------------------------------------------





EXHIBIT A


LEASES AND BROKERAGE AGREEMENTS


See Attached

















































































--------------------------------------------------------------------------------



EXHIBIT B


TENANT ESTOPPEL CERTIFICATE




__________________, 2012


American Realty Capital III, LLC
c/o American Realty Capital New
York Recovery REIT, Inc.,
405 Park Avenue, 15th Floor
New York, NY 10022


Re:
Lease dated _____________ (the "Lease") between _______________, as landlord,
and ________________ ("Tenant”), as tenant, in respect of premises located at
__________________________ (the "Property")

Ladies and Gentlemen:
The undersigned, ______________, as Tenant, under that certain Lease dated
_______________ (the "Lease"), made with _________________, as Landlord, hereby
ratifies the Lease and certifies that:
1.    Annexed hereto is a true, correct and complete copy of the Lease.
2.
The Rent Commencement Date is _____________. The Lease Term expiration date is
____________________. Tenant has ____ (__) _______ (___) year renewal options.

3.     Monthly minimum rent under the Lease is $_____________.
4.
The Lease is in full force and effect and has not been assigned, modified,
supplemented, or amended in any way. To Tenant's knowledge and belief, except as
otherwise may be provided herein, neither party thereto is in default thereunder
and the Lease represents the entire agreement between the parties as to this
leasing, except as follows: NONE

5.
As of the date hereof there are no known existing defenses or offsets which
Tenant has against the enforcement of the Lease by Landlord. Notwithstanding
anything contained herein, Tenant may in the future, investigate certain issues
relating to ANNUAL FIXED RENT or other charges payable under the Lease (other
than minimum rent), and Tenant hereby reserves any rights it may have regarding
reimbursements, off-sets, or any and all other rights of any nature relating
thereto which are contained in the Lease.

6.
Tenant has not assigned or transferred the Lease and has not sublet any portion
of the premises demised thereunder.




--------------------------------------------------------------------------------



7.
No rental has been paid in advance. Tenant has deposited no security with
Landlord.

Tenant has a net worth in excess of $______________.
8.
Except as expressly set forth in the Lease, Tenant has no purchase options,
rights of first offer or rights of first refusal to purchase the Property or to
renew or extend the term of the Lease.

9.
Tenant is not aware of any defects in work or materials relating to any portion
of Landlord's Work. Tenant makes the above certifications knowing that Purchaser
and its mortgage lender shall rely thereon. Tenant has taken reasonable steps to
verify the information contained herein. The statements made or facts contained
in this estoppel certificate, however, are made based on Tenant's awareness as
of the date hereof, and shall not operate or be construed as a waiver of any of
Tenant's claims or rights based on additional or new information.

Very truly yours,
___________________


By: _________________________ Name: Title:

































--------------------------------------------------------------------------------



EXHIBIT C
ASSIGNMENT AND ASSUMPTION OF LEASE
KNOW ALL MEN BY THESE PRESENTS that __________________ having offices at
________________________ (the "Assignor"), in consideration of Ten ($ 10.00)
Dollars and other good and valuable consideration in hand paid by
___________________ having offices at ________________________ (the "Assignee"),
the receipt and sufficiency of which is hereby acknowledged, hereby assigns unto
the Assignee all of Assignor's right, title and interest in and to the
following:
That certain Lease made and entered into by Assignor and set forth on Schedule
"A" attached hereto occupying space at those certain premises located at
________________________ (the "Lease").
TO HAVE AND TO HOLD the same unto the Assignee, its successors and assigns, from
and after the date hereof subject to the terms, covenants, conditions and
provisions contained in the Lease.
This assignment is made without warranty or representation, express or implied,
by, or recourse against, the Assignor of any kind or nature whatsoever except as
specifically provided in that certain Purchase and Sale Agreement dated as of
February ____, 2012 between 1100-1114 Kings Highway LLC, 2067-2073 Coney Island
Avenue LLC and 2091-2097 Coney Island Avenue LLC, as Seller, and American Realty
Capital III, LLC, as Purchaser (the "Purchase Agreement").
The Assignee hereby assumes the performance of all of the terms, covenants and
conditions of the Lease herein assigned by the Assignor to the Assignee from and
after the date hereof and hereby agrees to perform all of the terms, covenants
and conditions contained in the Lease from and after the date hereof, all with
the full force and effect as if Assignee had signed the Lease originally as the
landlord named therein. Assignor shall remain liable and responsible for any
unperformed obligations under the Lease which arose prior to the date of this
Agreement.
This Agreement may be executed in counterparts, which counterparts, when taken
together, shall constitute a single agreement.
Rent and rent arrears (including any additional rent) collected under the Lease
shall be treated in accordance with the requirements of Article 11 of the
Purchase Agreement, which is incorporated herein by this reference.
Any facsimile transmittal of original signature versions of this Agreement shall
be considered to have the same legal effect as execution and delivery of the
original document and shall be treated in all manner and respects as the
original document. The parties also agree to promptly exchange counterparts with
original signatures.
 









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have set their hands as of the _____ day
of _______________, 2012.
 
 
ASSIGNOR:


 


By: ______________________________________
        




 
ASSIGNEE:    
 




By: ______________________________________
Print Name:
Title:





















































--------------------------------------------------------------------------------



EXHIBIT D


SURVEY


See Attached

